Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 18 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 8, 13, and 15 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 03 July 2018.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
Claim 1 contains the following informality:
infer facts in the knowledge based relating to the engagement communicative strategy contains a typographical error and should read infer facts in the knowledge base relating to the engagement communicative strategy.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Ryan et al. (US Patent App No 2017/0177,801) [hereinafter Ryan]. 
As per claim 1, Wicka teaches on the following limitations of the claim: 
a method for outputting an engagement communicative strategy, the method comprising
deploying, by the processor, the knowledge based system to a device implementing an interactive application is taught in the Detailed Description in ¶ 0066, ¶ 0084, and ¶ 0092-93 (teaching on an interactive program application for the knowledge based system deployed by a processor);
receiving, by the processor from the device implementing the interactive application, a request is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) by the processor from the user device to interact with the interactive application);
the request being inputted by a user of the device is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) from the user device to interactive with the interactive application);
inputting, by the processor, the patient profile, an engagement degree, and an engagement score to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
wherein the engagement degree is representative of a level of engagement of the entity in a patient engagement process, and is taught in the Detailed Description in ¶ 0107-108 and ¶ 0110  (teaching on the engagement degree (here the progress score) is the measure of the patient's need to change and desire to change);
relating to the engagement communicative strategy associated with the entity based on the patient profile, the engagement degree, and the engagement score; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system 
outputting, by the processor, the engagement communicative strategy to the device implementing the interactive application, wherein the engagement communicative strategy specifies a communication scheme for the user to communicate with the entity is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) to the user application where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following limitation of claim 1. Soyao, however, does teach the following: 
receiving, by a processor, a patient authored text corpus is taught in the Detailed Description in ¶ 0085, ¶ 0090, ¶ 0152, and ¶ 0299 (teaching on receiving patient authored unstructured text);
receiving, by the processor, patient authored health data is taught in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, and ¶ 0108 (teaching on receiving patient authored structured health data (here weight data, symptoms/side effects, and "Health Quest" accomplishments));
training, by the processor, a communicative model based on the patient authored text corpus
generating, by the processor, a set of patient profiles based on the patient authored text corpus and the patient authored health data is taught in the Detailed Description in ¶ 0213-214 and ¶ 0231 (teaching on generating a group of patient profiles based on the patient authored text and patient health data);
constructing, by the processor, a knowledge based system based on the communicative model and the set of patient profiles, wherein the knowledge based system includes an inference engine and a knowledge base is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on creating a model for a communication best practice solution for the patient wherein the inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor));
receiving ... a request for an engagement communicative strategy associated with an entity is taught in the Detailed Description in ¶ 0082 (teaching on receiving a request for a patient communication strategy from a provider (here the provider is a member of the patient's Circle of Support)); -AND-
retrieving, by the processor, a patient profile of the entity from the set of patient profiles is taught in the Detailed Description in ¶ 0082 and ¶ 0213 (teaching on retrieving the patient profile for the requested patient from the group of profiles).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to receive analyzed patient authored text within a patient profile wherein the text is analyzed to determine an initial communication strategy of Soyao with the motivation of obtaining “a more holistic understanding of the full, real world, real time patient journey and experiences [which] could potentially improve the course and timing of patient care” (Soyao in the Background in ¶ 0008).

the engagement score is representative of an effectiveness of a strategy to improve the level of engagement of the entity in the patient engagement process is taught in the § 8. Results on p. 33 (teaching on the engagement score being an effectiveness score for communication engagement strategy).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka and Soyao with the engagement score being representative of the effectiveness of a communication strategy of Srivastava with the motivation of better managing the effectiveness of different communication strategies and better understand how the strategy is performing within the contextual framework (Srivastava in the § 8. Results on p. 33). 
The combination of Wicka, Soyao, and Srivastava fails to teach the following limitation of claim 1. Ryan, however, does teach the following: 
from a data source external to the processor, wherein the patient authored text corpus is structured text data is taught in the Detailed Description in ¶ 0051, ¶ 0069, ¶ 0027 (teaching on receiving patient-reported data from external sources including structured input data points (here address, zip code, reported hobbies, … etc.) from a questionnaire);
the inference engine including a set of inference rules executable by the processor to infer facts in the knowledge base, wherein the knowledge base is represented as an ontology including a set of objects representing the facts in the knowledge base, and each object includes one or more pointers that point to another object among the knowledge base is taught in the Detailed Description in ¶ 0069, ¶ 0059, ¶ 0047, and in the Claims at claim 16 (teaching on an inference engine for inferring connections (treated as synonymous to pointers that point to another object among the knowledge base) between received and 
executing, by the processor, the inference engine of the knowledge based system to infer facts in the knowledge based is taught in the Detailed Description in ¶ 0069, ¶ 0059, ¶ 0047, and in the Claims at claim 16 (teaching on an inference engine for inferring connections between received and processed facts from external sources and the current patient facts being utilized for determining an engagement strategy for the current patient). 
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka, Soyao, and Srivastava with the structured patient authored text input and inference engine for inferring relationships between clinical information and patient facts for use in clinical engagement planning of Ryan with the motivation of providing “flexibility and objectivity in assessing the likely value of a particular health intervention for a particular individual” (Ryan in the Brief Summary in ¶ 0007) wherein “[d]oing so may help eliminate waste, improve consistency in the deployment of resources, and advance compliance with wellness or treatment regimens, by supporting decisions about how best to utilize limited resources for health interventions” (Ryan in the Brief Summary in ¶ 0007). 
As per claim 5, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 1. Wicka also discloses the following: 
the method of claim 1, wherein the engagement communicative strategy further specifies at least one of: the patient profile; the current engagement stage; a next engagement stage; the engagement degree; and the engagement score
wherein the communication scheme includes a suggestion of strategies for achieving the next engagement stage is taught in the Detailed Description in ¶ 0098 and ¶ 0152-154 (teaching on the system's communication scheme including recommendations/suggestions that the user redo the program (treated as synonymous to a progress stage failure) or change to a different plan or program (treated as synonymous to changing the engagement stage) within the selected goal or plan).
As per claim 6, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 1. Wicka also discloses the following:
inputting, by the processor, the subset of patient profiles, a set of engagement degree associated with the population, and a set of engagement scores associated with the population, to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
executing, by the processor, the knowledge based system to determine an engagement communicative strategy associated with the population; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining a engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score); -AND-
outputting, by the processor, the engagement communicative strategy associated with the population, wherein the engagement communicative strategy specifies a communication scheme to communicate with the entities among the population is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0082 (teaching on outputting the engagement 
Wicka fails to teach the following; Soyao, however, does disclose:
the method of claim 1, further comprising: receiving, by the processor, a request for an engagement communicative strategy associated with a population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on a request from a user to view population information related to a communication strategy statistics); -AND-
retrieving, by the processor, a subset of patient profiles among the set of patient profiles, wherein the subset of patient profiles is associated with entities among the population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on aggregating analytics for patient data from a population of patient profiles and grouping said patient profiles associated with one another).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to process multiple patient profiles, aggregate the patient profiles, and create population based communication inferences of Soyao with the motivation of providing a mechanism wherein users “may discover … trends based on aggregated patient data, and provide these trends on an automated basis to Subscribers (e.g. patients, clients, health care professionals or partners)” (Soyao in the Detailed Description  in ¶ 0276).

As per claim 8, Wicka teaches on the following limitations of the claim: 
a system comprising: a memory configured to store a set of engagement instructions; a processor configured to be in communication with the memory, the processor being configured to execute the set of engagement instructions stored in the memory to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer 
deploy the knowledge based system to a device implementing an interactive application is taught in the Detailed Description in ¶ 0066, ¶ 0084, and ¶ 0092-93 (teaching on an interactive program application for the knowledge based system deployed by a processor);
receive, from the device implementing the interactive application, a request is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) by the processor from the user device to interact with the interactive application);
the request being inputted by a user of the device is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) from the user device to interactive with the interactive application);
input the patient profile, an engagement degree, and an engagement score to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
wherein the engagement degree is representative of a level of engagement of the entity in a patient engagement process, and is taught in the Detailed Description in ¶ 0107-108 and ¶ 0110  (teaching on the engagement degree (here the progress score) is the measure of the patient's need to change and desire to change);
relating to the engagement communicative strategy associated with the entity based on the patient profile, the engagement degree, and the engagement score; and is taught in 
output the engagement communicative strategy to the device implementing the interactive application, wherein the engagement communicative strategy specifies a communication scheme for the user to communicate with the entity is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) to the user application where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following limitation of claim 8. Soyao, however, does teach the following: 
receive a patient authored text corpus is taught in the Detailed Description in ¶ 0085, ¶ 0090, ¶ 0152, and ¶ 0299 (teaching on receiving patient authored unstructured text);
receive patient authored health data is taught in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, and ¶ 0108 (teaching on receiving patient authored structured health data (here weight data, symptoms/side effects, and "Health Quest" accomplishments));
train a communicative model based on the patient authored text corpus
generate a set of patient profiles based on the patient authored text corpus and the patient authored health data is taught in the Detailed Description in ¶ 0213-214 and ¶ 0231 (teaching on generating a group of patient profiles based on the patient authored text and patient health data);
construct a knowledge based system based on the communicative model and the set of patient profiles, wherein the knowledge based system includes an inference engine and a knowledge base is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on creating a model for a communication best practice solution for the patient wherein the inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor));
receive... a request for an engagement communicative strategy associated with an entity is taught in the Detailed Description in ¶ 0082 (teaching on receiving a request for a patient communication strategy from a provider (here the provider is a member of the patient's Circle of Support)); -AND-
retrieve a patient profile of the entity from the set of patient profiles is taught in the Detailed Description in ¶ 0082 and ¶ 0213 (teaching on retrieving the patient profile for the requested patient from the group of profiles).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to receive analyzed patient authored text within a patient profile wherein the text is analyzed to determine an initial communication strategy of Soyao with the motivation of obtaining “a more holistic understanding of the full, real world, real time patient journey and experiences [which] could potentially improve the course and timing of patient care” (Soyao in the Background in ¶ 0008).

the engagement score is representative of an effectiveness of a strategy to improve the level of engagement of the entity in the patient engagement process is taught in the § 8. Results on p. 33 (teaching on the engagement score being an effectiveness score for communication engagement strategy).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka and Soyao with the engagement score being representative of the effectiveness of a communication strategy of Srivastava with the motivation of better managing the effectiveness of different communication strategies and better understand how the strategy is performing within the contextual framework (Srivastava in the § 8. Results on p. 33). 
The combination of Wicka, Soyao, and Srivastava fails to teach the following limitation of claim 8. Ryan, however, does teach the following: 
from a data source external to the processor, wherein the patient authored text corpus is structured text data is taught in the Detailed Description in ¶ 0051, ¶ 0069, ¶ 0027 (teaching on receiving patient-reported data from external sources including structured input data points (here address, zip code, reported hobbies, … etc.) from a questionnaire);
the inference engine including a set of inference rules executable by the processor to infer facts in the knowledge base, wherein the knowledge base is represented as an ontology including a set of objects representing the facts in the knowledge base, and each object includes one or more pointers that point to another object among the knowledge base is taught in the Detailed Description in ¶ 0069, ¶ 0059, ¶ 0047, and in the Claims at claim 16 (teaching on an inference engine for inferring connections (treated as synonymous to pointers that point to another object among the knowledge base) between received and 
execute the inference engine of the knowledge based system to infer facts in the knowledge base is taught in the Detailed Description in ¶ 0069, ¶ 0059, ¶ 0047, and in the Claims at claim 16 (teaching on an inference engine for inferring connections between received and processed facts from external sources and the current patient facts being utilized for determining an engagement strategy for the current patient).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka, Soyao, and Srivastava with the structured patient authored text input and inference engine for inferring relationships between clinical information and patient facts for use in clinical engagement planning of Ryan with the motivation of providing “flexibility and objectivity in assessing the likely value of a particular health intervention for a particular individual” (Ryan in the Brief Summary in ¶ 0007) wherein “[d]oing so may help eliminate waste, improve consistency in the deployment of resources, and advance compliance with wellness or treatment regimens, by supporting decisions about how best to utilize limited resources for health interventions” (Ryan in the Brief Summary in ¶ 0007). 
As per claim 12, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 8. Wicka also discloses the following: 
the system of claim 8, wherein the engagement communicative strategy further specifies at least one of: the patient profile; the current engagement stage; a next engagement stage; the engagement degree; and the engagement score
wherein the communication scheme includes a suggestion of strategies for achieving the next engagement stage is taught in the Detailed Description in ¶ 0098 and ¶ 0152-154 (teaching on the system's communication scheme including recommendations/suggestions that the user redo the program (treated as synonymous to a progress stage failure) or change to a different plan or program (treated as synonymous to changing the engagement stage) within the selected goal or plan).
As per claim 13, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 8. Wicka also discloses the following:
input the subset of patient profiles, a set of engagement degree associated with the population, and a set of engagement scores associated with the population, to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
execute the knowledge based system to determine an engagement communicative strategy associated with the population; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining an engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score);       -AND-
output the engagement communicative strategy associated with the population, wherein the engagement communicative strategy specifies a communication scheme to communicate with the entities among the population is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0082 (teaching on outputting the engagement communication 
Wicka fails to teach the following; Soyao, however, does disclose:
the system of claim 8, wherein the processor is further configured to: receive a request for an engagement communicative strategy associated with a population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on a request from a user to view population information related to a communication strategy statistics ); -AND-
retrieve a subset of patient profiles among the set of patient profiles, wherein the subset of patient profiles is associated with entities among the population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on aggregating analytics for patient data from a population of patient profiles and grouping said patient profiles associated with one another).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to process multiple patient profiles, aggregate the patient profiles, and create population based communication inferences of Soyao with the motivation of providing a mechanism wherein users “may discover … trends based on aggregated patient data, and provide these trends on an automated basis to Subscribers (e.g. patients, clients, health care professionals or partners)” (Soyao in the Detailed Description  in ¶ 0276).

As per claim 15, Wicka teaches on the following limitations of the claim: 
a computer program product for outputting an engagement communicative strategy, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to is taught in the Detailed Description 
deploy the knowledge based system to a device implementing an interactive application is taught in the Detailed Description in ¶ 0066, ¶ 0084, and ¶ 0092-93 (teaching on an interactive program application for the knowledge based system deployed by a processor);
receive, from the device implementing the interactive application, a request is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) by the processor from the user device to interact with the interactive application);
the request being inputted by a user of the device is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) from the user device to interactive with the interactive application);
input the patient profile, an engagement degree, and an engagement score to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
wherein the engagement degree is representative of a level of engagement of the entity in a patient engagement process, and
relating to the engagement communicative strategy associated with the entity based on the patient profile, the engagement degree, and the engagement score; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining an engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score); -AND-
output the engagement communicative strategy to the device implementing the interactive application, wherein the engagement communicative strategy specifies a communication scheme for the user to communicate with the entity is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) to the user application where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following limitation of claim 15. Soyao, however, does teach the following: 
receive a patient authored text corpus is taught in the Detailed Description in ¶ 0085, ¶ 0090, ¶ 0152, and ¶ 0299 (teaching on receiving patient authored unstructured text);
receive patient authored health data is taught in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, and ¶ 0108 (teaching on receiving patient authored structured health data (here weight data, symptoms/side effects, and "Health Quest" accomplishments));
train a communicative model based on the patient authored text corpus is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on utilizing machine learning models (using training data from past patients) to generate a communication model for 
generate a set of patient profiles based on the patient authored text corpus and the patient authored health data is taught in the Detailed Description in ¶ 0213-214 and ¶ 0231 (teaching on generating a group of patient profiles based on the patient authored text and patient health data);
construct a knowledge based system based on the communicative model and the set of patient profiles, wherein the knowledge based system includes an inference engine and a knowledge base is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on creating a model for a communication best practice solution for the patient wherein the inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor));
receive... a request for an engagement communicative strategy associated with an entity is taught in the Detailed Description in ¶ 0082 (teaching on receiving a request for a patient communication strategy from a provider (here the provider is a member of the patient's Circle of Support)); -AND-
retrieve a patient profile of the entity from the set of patient profiles is taught in the Detailed Description in ¶ 0082 and ¶ 0213 (teaching on retrieving the patient profile for the requested patient).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to receive analyzed patient authored text within a patient profile wherein the text is analyzed to determine an initial communication strategy of Soyao with the motivation of obtaining “a more holistic 
The combination of Wicka and Soyao fails to teach the following limitation of claim 15. Srivastava, however, does teach the following: 
the engagement score is representative of an effectiveness of a strategy to improve the level of engagement of the entity in the patient engagement process is taught in the § 8. Results on p. 33 (teaching on the engagement score being an effectiveness score for communication engagement strategy).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka and Soyao with the engagement score being representative of the effectiveness of a communication strategy of Srivastava with the motivation of better managing the effectiveness of different communication strategies and better understand how the strategy is performing within the contextual framework (Srivastava in the § 8. Results on p. 33). 
The combination of Wicka, Soyao, and Srivastava fails to teach the following limitation of claim 15. Ryan, however, does teach the following: 
from a data source external to the processor, wherein the patient authored text corpus is structured text data is taught in the Detailed Description in ¶ 0051, ¶ 0069, ¶ 0027 (teaching on receiving patient-reported data from external sources including structured input data points (here address, zip code, reported hobbies, … etc.) from a questionnaire);
the inference engine including a set of inference rules executable by the processor to infer facts included in the knowledge base, wherein the knowledge base is represented as an ontology including a set of objects representing the facts in the knowledge base, and each object includes one or more pointers that point to another object among the knowledge base is taught in the Detailed Description in ¶ 0069, ¶ 0059, ¶ 0047, and in the Claims at 
execute the inference engine of the knowledge based system to infer facts in the knowledge base is taught in the Detailed Description in ¶ 0069, ¶ 0059, ¶ 0047, and in the Claims at claim 16 (teaching on an inference engine for inferring connections between received and processed facts from external sources and the current patient facts being utilized for determining an engagement strategy for the current patient).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka, Soyao, and Srivastava with the structured patient authored text input and inference engine for inferring relationships between clinical information and patient facts for use in clinical engagement planning of Ryan with the motivation of providing “flexibility and objectivity in assessing the likely value of a particular health intervention for a particular individual” (Ryan in the Brief Summary in ¶ 0007) wherein “[d]oing so may help eliminate waste, improve consistency in the deployment of resources, and advance compliance with wellness or treatment regimens, by supporting decisions about how best to utilize limited resources for health interventions” (Ryan in the Brief Summary in ¶ 0007). 
As per claim 19, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 15. Wicka also discloses the following: 
the computer program product of claim 15, wherein the engagement communicative strategy further specifies at least one of: the patient profile; the current engagement stage; a next engagement stage; the engagement degree; and the engagement score is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement 
wherein the communication scheme includes a suggestion of strategies for achieving the next engagement stage is taught in the Detailed Description in ¶ 0098 and ¶ 0152-154 (teaching on the system's communication scheme including recommendations/suggestions that the user redo the program (treated as synonymous to a progress stage failure) or change to a different plan or program (treated as synonymous to changing the engagement stage) within the selected goal or plan). 
As per claim 20, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 15. Wicka also discloses the following:
input the subset of patient profiles, a set of engagement degree associated with the population, and a set of engagement scores associated with the population, to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
execute the knowledge based system to determine an engagement communicative strategy associated with the population; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining an engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score);           -AND-
output the engagement communicative strategy associated with the population, wherein the engagement communicative strategy specifies a communication scheme to communicate with the entities among the population is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0082 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach on the following; Soyao, however, does disclose:
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to: receive a request for an engagement communicative strategy associated with a population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on a request from a user to view population information related to a communication strategy statistics ); -AND-
retrieve a subset of patient profiles among the set of patient profiles, wherein the subset of patient profiles is associated with entities among the population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on aggregating analytics for patient data from a population of patient profiles and grouping said patient profiles associated with one another).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to process multiple patient profiles, aggregate the patient profiles, and create population based communication inferences of Soyao with the motivation of providing a mechanism wherein users “may discover … trends based on aggregated patient data, and provide these trends on an automated basis to Subscribers (e.g. patients, clients, health care professionals or partners)” (Soyao in the Detailed Description  in ¶ 0276).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Ryan et al. (US Patent App No 2017/0177,801)[hereinafter Ryan] in further view of Friedman et al., Natural language processing: State of the art and prospects for significant progress, a workshop sponsored by the National Library of Medicine, 46 J of Biomedical Informatics 765-773 (June 25, 2013) [hereinafter Friedman].
As per claim 3, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 1. Wicka also discloses the following:
the method of claim 1, further comprising: determining, by the processor, whether the patient authored text corpus is received for the first time is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka fails to teach the following; Friedman, however, does disclose:
in response to the patient authored text corpus being received for the first time, annotating, by the processor, the patient authored text corpus based on a health behavior model and a communicative taxonomy to generate annotated text data; storing, by the processor, the annotated text data in a knowledge database
in response to the patient authored text corpus not being received for the first time, retrieving, by the processor, the annotated text data from the knowledge database wherein training the communicative model includes training the communicative model using the annotated text data is taught in the § 3.2.2. Lynette Hirshman (The MITRE Corporation): ‘‘Scaling the data wall’’ on p. 769 (teaching on adding the newly acquired annotated patient data to the training set to update and improve the natural language processing model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).
As per claim 10, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 8. Wicka also discloses the following:
the system of claim 8, wherein the processor is further configured to: determine whether the patient authored text corpus is received for the first time is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka fails to teach the following; Friedman, however, does disclose:
in response to the patient authored text corpus being received for the first time, annotate the patient authored text corpus based on a health behavior model and a communicative taxonomy to generate annotated text data; store in a knowledge database is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured 
in response to the patient authored text corpus not being received for the first time, retrieve the annotated text data from the knowledge database wherein training the communicative model includes training the communicative model using the annotated text data is taught in the § 3.2.2. Lynette Hirshman (The MITRE Corporation): ‘‘Scaling the data wall’’ on p. 769 (teaching on adding the newly acquired annotated patient data to the training set to update and improve the natural language processing model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).
As per claim 17, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 15. Wicka also discloses the following:
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to: determine whether the patient authored text corpus is received for the first time is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).

in response to the patient authored text corpus being received for the first time: annotate the patient authored text corpus based on a health behavior model and a communicative taxonomy to generate annotated text data; store the annotated text data in a knowledge database is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction) wherein the annotations can be used to train a machine learning model);  -AND- 
in response to the patient authored text corpus not being received for the first time: retrieve the annotated text data from the knowledge database; wherein training the communicative model includes training the communicative model using the annotated text data is taught in the § 3.2.2. Lynette Hirshman (The MITRE Corporation): ‘‘Scaling the data wall’’ on p. 769 (teaching on adding the newly acquired annotated patient data to the training set to update and improve the natural language processing model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Ryan et al. (US Patent App No 2017/0177,801)[hereinafter Ryan] in further view of Friedman et al., Natural language processing: State of the art and prospects for significant progress, a workshop sponsored by the National Library of Medicine, 46 J of Biomedical Informatics 765-773 (June 25, 2013) [hereinafter Friedman] in further view of Seth M. Noar, PhD., A Health Educator’s Guide to Theories of Health Behavior, 24(1) Int’l. Quarterly of Community Health Education 75-92 (2005)[hereinafter Noar].
As per claim 2, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 1. Wicka also teaches:
the method of claim 1, further comprising: executing, by the processor, a set of executable code stored in a memory to perform is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy).
Wicka, Soyao Srivastava, and Ryan fail to teach the following; Friedman, however, does disclose:
identifying, according to the set of instructions stored in the memory, a communication taxonomy among a plurality of communication taxonomies is taught in the 2.3. Linguistics-focused approaches, 2.3.1. Sergei Nirenburg (University of Maryland, Baltimore County) on p. 768 (teaching on selecting a statistical/probabilistic-based, knowledge/rule-based, hybrid-based  taxonomy model to achieve the best interpretation success);
annotating, by the processor, the patient authored text corpus based on the particular health behavior model and the identified communicative taxonomy to generate annotated text data; and is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language 
performing a supervised machine learning technique to train the communicative model using the annotated text data as training data is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on the annotations being used to train supervised machine learning model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Ryan to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).
Wicka, Soyao Srivastava, Ryan, and Friedman fail to teach the following; Noar, however, does disclose:
selecting, based on selection criteria indicated by the set of instructions, a particular health behavior change model from a plurality of health behavior change models stored in the memory is taught in the § How Does One Choose a Theory? On p. 84-88 (teaching on selecting a particular health behavior change model from a plurality of health behavior change models).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, Ryan, and Friedman to include the selection of a health behavior change model with the motivation of selecting the “most fruitful theory for one’s health promotion efforts” (Noar in the § How Does One Choose a Theory? On p. 84).

the system of claim 8, wherein the processor is further configured to:  execute a set of executable code stored in a memory to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy).
Wicka, Soyao Srivastava, and Ryan fail to teach the following; Friedman, however, does disclose:
identify, according to the set of instructions stored in the memory, a communication taxonomy among a plurality of communication taxonomies is taught in the 2.3. Linguistics-focused approaches, 2.3.1. Sergei Nirenburg (University of Maryland, Baltimore County) on p. 768 (teaching on selecting a statistical/probabilistic-based, knowledge/rule-based, hybrid-based  taxonomy model to achieve the best interpretation success);
annotate the patient authored text corpus based on the particular health behavior model and the identified communicative taxonomy to generate annotated text data; and is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction)); -AND-
performing a supervised machine learning technique to train the communicative model using the annotated text data as training data is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on the annotations being used to train supervised machine learning model).

Wicka, Soyao Srivastava, Ryan, and Friedman fail to teach the following; Noar, however, does disclose:
select, based on selection criteria indicated by the set of instructions, a particular health behavior change model from a plurality of health behavior change models stored in the memory is taught in the § How Does One Choose a Theory? On p. 84-88 (teaching on selecting a particular health behavior change model from a plurality of health behavior change models).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, Ryan, and Friedman to include the selection of a health behavior change model with the motivation of selecting the “most fruitful theory for one’s health promotion efforts” (Noar in the § How Does One Choose a Theory? On p. 84).
As per claim 16, the combination of Wicka, Soyao and Srivastava discloses all of the limitations of claim 15. Wicka also teaches:
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to execute a set of executable code stored in a memory to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy).

identify, according to the set of instructions stored in the memory, a communication taxonomy among a plurality of communication taxonomies is taught in the 2.3. Linguistics-focused approaches, 2.3.1. Sergei Nirenburg (University of Maryland, Baltimore County) on p. 768 (teaching on selecting a statistical/probabilistic-based, knowledge/rule-based, hybrid-based  taxonomy model to achieve the best interpretation success);
annotate the patient authored text corpus based on the particular health behavior model and the identified communicative taxonomy to generate annotated text data; and is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction)); -AND-
perform a supervised machine learning technique to train the communicative model using the annotated text data as training data is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on the annotations being used to train supervised machine learning model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Ryan to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).
Wicka, Soyao Srivastava, Ryan, and Friedman fail to teach the following; Noar, however, does disclose:
select, based on selection criteria indicated by the set of instructions, a particular health behavior change model from a plurality of health behavior change models stored in the memory is taught in the § How Does One Choose a Theory? On p. 84-88 (teaching on selecting a particular health behavior change model from a plurality of health behavior change models).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, Ryan, and Friedman to include the selection of a health behavior change model with the motivation of selecting the “most fruitful theory for one’s health promotion efforts” (Noar in the § How Does One Choose a Theory? On p. 84).


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Ryan et al. (US Patent App No 2017/0177,801)[hereinafter Ryan] in further view of Munro et al. (US Patent No 10,127,214)[hereinafter Munro]. 
As per claim 4, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 1. Wicka also discloses the following: 
the method of claim 1, further comprising: receiving, by the processor, new patient authored text corpus; receiving, by the processor, new patient authored health data; updating, by the processor, the sets of patient profiles based on the new patient authored text corpus and the new patient authored health data; and updating, by the processor, the knowledge based system using the retrained communicative model and the updated patient profiles is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updated patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka, Soyao Srivastava, and Ryan fail to teach the following; Munro, however, does disclose:
retraining, by the processor, the communicative model based on the new patient authored text corpus is taught in the Detailed Description in col 37 lines 56-67 (teaching on retraining the language model when updated information is received).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Ryan to include retraining the model when new information is received of Munro with the motivation of simply retraining with the updated data “rather than generate a completely new model” so that the system may continuously be “revising or discovering new topics, modifying or creating new rules, or modifying the ontology structure to account for the updated data” (Munro in the Detailed Description in col 37 lines 56-61). 
As per claim 11, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 8. Wicka also discloses the following: 
the system of claim 8, wherein the processor is further configured to: receive new patient authored text corpus; receive new patient authored health data; update the set of patient profiles based on the new patient authored text corpus and the new patient authored health data; and update the knowledge based system using the retrained communicative model and the updated patient profiles is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updated patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).

retrain the communicative model based on the new patient authored text corpus is taught in the Detailed Description in col 37 lines 56-67 (teaching on retraining the language model when updated information is received).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Ryan to include retraining the model when new information is received of Munro with the motivation of simply retraining with the updated data “rather than generate a completely new model” so that the system may continuously be “revising or discovering new topics, modifying or creating new rules, or modifying the ontology structure to account for the updated data” (Munro in the Detailed Description in col 37 lines 56-61). 
As per claim 18, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 15. Wicka also discloses the following: 
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to: receive new patient authored text corpus; receive new patient authored health data; update the set of patient profiles based on the new patient authored text corpus and the new patient authored health data; and update the knowledge base using the retrained communicative model and the updated patient profiles is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka, Soyao Srivastava, and Ryan fail to teach the following; Munro, however, does disclose:
retrain the communicative model based on the new patient authored text corpus is taught in the Detailed Description in col 37 lines 56-67 (teaching on retraining the language model when updated information is received).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Ryan to include retraining the model when new information is received of Munro with the motivation of simply retraining with the updated data “rather than generate a completely new model” so that the system may continuously be “revising or discovering new topics, modifying or creating new rules, or modifying the ontology structure to account for the updated data” (Munro in the Detailed Description in col 37 lines 56-61). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Ryan et al. (US Patent App No 2017/0177,801)[hereinafter Ryan] in further view of Kreuter and Wray, Tailed and Targest Health communication: Strategies for Enhancing Information Relevance, 27(Supp 3) Am J Health Behavior S227-S232 (2003)[hereinafter Kreuter].
As per claim 7, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 6. Wicka, Soyao Srivastava, and Ryan fail to teach the following; Kreuter, however, does disclose:
the method of claim 6, wherein the communication scheme to communicate with the entities among the population includes a suggestion to prioritize communication with particular entities among the population is taught in the on p. S228 col 1 ¶ 2 - col 2 ¶ 1 (teaching on a system for prioritizing communication distribution to only individuals within a certain population group (here referred to as targeted messages)).

As per claim 14, the combination of Wicka, Soyao Srivastava, and Ryan discloses all of the limitations of claim 13. Wicka, Soyao Srivastava, and Ryan fail to teach the following; Kreuter, however, does disclose:
the system of claim 13, wherein the communication scheme to communicate with the entities among the population includes a suggestion to prioritize communication with particular entities among the population is taught in the on p. S228 col 1 ¶ 2 - col 2 ¶ 1 (teaching on a system for prioritizing communication distribution to only individuals within a certain population group (here referred to as targeted messages)).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Ryan to include a suggestion to prioritize communication with particular entities among the population of Kreuter because “health communication programs and materials that success in making information relevant to their intended audience will be more effective that those that do not” (Kreuter in the Abstract on p. S227).

Response to Arguments
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
Applicant’s arguments, filed 18 October 2021 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ryan, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Yang et al., Semantic Inference on Clinical Documents: Combining Machine Learning Algorithms With an Inference Engine for Effective Clinical Diagnosis and Treatment, 5 IEEE Access 3529-3546 (March 28, 2017) teaching on an semantic inference algorithm with inference rules/strategies integrated into a machine learning system for comparing transformed past patient data to transformed current patient data (here, transformed is used to mean processed from a clinical record to a set of facts/queries) to determine factual relationships using a degree of similarity among each object in the "§ A. Framework of the Clinical Diagnosis and Treatment System (CDTS) on p. 3531, § 2) Post-Condition SIA on p. 3538, § 3) SIA Algorithm on p. 3538-3539 (Step 1 and Step 3 are most relevant), and § VIII. Conclusions on p. 3544; -AND-
Partha Datta Ray (US Patent App No 2017/0220,964) teaching on a machine learning technique utilizing an inference engine for inferring  correlated facts for clinical data prediction in the Detailed Description in ¶ 0076, ¶ 0170, ¶ 0151-152, and ¶ 0067.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389. The examiner can normally be reached Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626